ORDER OF SUSPENSION

The Respondent, Jeny C. Traylor, was admitted to membership in the Kentucky Bar Association by order of this Court entered April 1,1967.
On March 8, 1993, Respondent was indicted in the United States District Court for the Western District of Kentucky for multiple counts of felony offenses of conspiracy, aiding and abetting the commission of a felony, bank fraud and bribery of a bank official. On April 4, 1996, and after a jury trial, Respondent was convicted of conspiracy and of five counts of bribery of a bank official. He is currently awaiting sentencing.
Pursuant to SCR 3.166, on April 9, 1996, the Kentucky Bar Association filed a Notice of Guilty plea and Request for Order for temporary suspension of the Respondent. Pursuant to SCR 3.166(1), Respondent was *10automatically suspended from the practice of law in the Commonwealth of Kentucky, “beginning on the day following the ... finding of guilt by a judge or jury.”
Therefore, it is ordered that:
(1) As of April 5, 1996, Respondent, Jerry C. Traylor, was suspended from the practice of law in Kentucky and such suspension shall remain in effect until dissolved or superseded by an order from this Court. No motion has been filed to modify or dissolve the suspension pursuant to SCR 3.166(1).
(2) As required by the rule, Respondent shall immediately notify all of his clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. He must also make arrangements to return all active files to his clients or new counsel, to return all unearned attorney fees and client property to his clients, and he shall advise the Director of such arrangements.
(3) Disciplinary proceedings against Respondent shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already begun or unless the Respondent resigns under terms of disbarment.
STEPHENS, C.J., and BAKER, GRAVES, KING, LAMBERT, STUMBO and WINTERSHEIMER, JJ., concur.
Entered: May 23,1996.
/s/ Robert F. Stephens Chief Justice